     Case 4:18-cr-02417-RCC-LCK Document 48 Filed 05/01/19 Page 1 of 2




1    JON M. SANDS
     Federal Public Defender
2    WALTER I. GONÇALVES, JR.
     Assistant Federal Public Defender
3    State Bar No. 023659
     407 W. Congress St., Suite 501
4    Tucson, AZ 85701
     Telephone: (520) 879-7500
5    walter_goncalves@fd.org
     Attorney for Defendant
6
7                        IN THE UNITED STATES DISTRICT COURT
8                                 FOR THE DISTRICT OF ARIZONA
9
     United States of America,                        CR18-02417-TUC-RCC (LCK)
10
                   Plaintiff,
11                                                     MOTION TO CONTINUE
           vs.                                     STATUS CONFERENCE HEARING
12
     Ahmad Suhad Ahmad,                                (First Request. No Objection)
13
                   Defendant.
14
15         Defendant, Ahmad Suhad Ahmad, by and through counsel, hereby requests a
16   continuance of the Status Conference hearing from May 9, 2019 at 11:30 a.m. to May 13,
17
     2019 at 11:00 a.m. before the Honorable Magistrate Lynnette C Kimmins. This request
18
19   is based on the following:

20         1.     Undersigned counsel is unavailable on May 9, 2019.
21
           2.     Assistant United States Attorney Beverly K Anderson and Kevin C.
22                Hakala have been contacted and do not oppose this request.
23
           RESPECTFULLY SUBMITTED this 1ST day of May 2019
24                                             JON M. SANDS
25                                             Federal Public Defender
26                                             s/ Walter I. Gonçalves, Jr.
                                               WALTER I. GONCALVES, JR.
27                                             Assistant Federal Public Defender
28
                                               1
     Case 4:18-cr-02417-RCC-LCK Document 48 Filed 05/01/19 Page 2 of 2




1    The above signed does hereby certify that on the above date, he electronically transmitted
     this document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
2    a Notice of Electronic Filing to the following CM/ECF registrants:
3
     Beverly K Anderson
4    Kevin C. Hakala
     Assistant U.S. Attorney
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
